Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 9 February 2022 has been entered. Claims 1-9, 11-16, and 19-20 are pending, of which claim 20 is withdrawn as explained below. Applicant's amendments have overcome each rejection under 35 USC 112 previously set forth in the Non-Final Office Action mailed 10 November 2021, except for any rejections repeated below.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions 
Newly submitted claim 20 is directed to an invention that lacks unity with the invention previously claimed for the following reasons: Claim 20 requires, "wherein each thickness of the second facet extending from the tip obeys the equation Y = A x Xn, and wherein each of the first facet and second facet are nonlinear from a distance of 0 micrometers from the substrate tip to 350 micrometers from the substrate tip." Claim 1 as previously examined requires that the second facet obeys a different equation, Y = A x Xn + C, where C is nonzero. Additionally, in claim 1, when n = 1, then the equation Y = A x Xn + C becomes a linear equation such that claim 1 permits the second facet to be linear. Claim 20, on the other hand, expressly requires the second facet to be nonlinear. Therefore, claim 20 lacks unity of invention with claim 1 as previously examined because claim 20 requires that the second facet obeys a different equation than as recited in claim 1 and also because claim 20 requires that the second facet is non-linear whereas claim 1 permits the second facet to be linear. Additionally, the commonly recited features in claims 1 and 20 do not constitute a special technical feature in view of these features being 
Since applicant has received an action on the merits for the previously examined invention, this invention has been constructively elected by original presentation for prosecution on the merits (see MPEP 821.03(a), which states, “Claims added by amendment following action by the examiner, as explained in MPEP § 818.02(a), and drawn to an invention other than the one previously claimed, should be treated as indicated in 37 CFR 1.145.”). Accordingly, claim 20 withdrawn from consideration as being directed to a nonelected invention. See 37 CFR 1.142(b) and MPEP § 821.03.  
Claim Objections
The claims are objected to because of the following informalities:  
Claim 1 at lines 1-2 recites, “A razor blade having a symmetrical tapering blade edge ending in a substrate tip”. This recitation should read -- A razor blade having a symmetrical tapering blade edge, the blade edge ending in a substrate tip – to better clarify that it is the edge (as opposed to being the razor blade) that is described as ending in the substrate tip.
Claim 1 at line 12 recites, “the tip”. This recitation should read – the substrate tip – for consistency with each other recitation of the substrate tip in the claim.
Claim 12 includes a space immediately before the period at the end of the claim. This space should be deleted.
Claim 16 at line 2 recites, “the tip”. This recitation should read – the substrate tip – for consistency with each other recitation of the substrate tip.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9, 11-16, and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 at lines 11-16 recites, “wherein each thickness of the second facet extending from the tip obeys the equation Y = A x Xn + C where Y is the thickness, X is the distance from the substrate tip, A is a first constant, n is a second constant and C is a third constant, and wherein C is nonzero for each distance of greater than or equal to 20 micrometers from the substrate tip and less than or equal to 480 micrometers from the substrate tip.” This recitation requires that C is a constant (see the recitation “C is a third constant”) and that C is nonzero for “each distance … less than or equal to 480 micrometers from the substrate tip”. However, as disclosed in the present application, there is no constant value of C for n + C where A, n, and C are each a respective constant (or even where C alone is a constant) for each distance greater than or equal to 20 micrometers from the tip and up to 480 micrometers from the tip. Thus claim 1 introduces new matter.
Claim 16 recites that the third facet obeys the equation Y = A x Xn + C. Noting that claim 1 recites that A, n, and C are constants, the recitation that the third facet obeys the same equation as the second facet as required by claim 16 introduces new matter because as disclosed in the present specification, the second facet and the third facet are not defined by the same equation with the same values of A and C as the second facet. Instead, the second facet is defined by an equation with first values of A and C, and the third facet is defined by a different equation with second values of A and C. Claim 1 requires that A and C are constants, but as disclosed that only holds true across a single facet, such that A and C are not constant for the second and third facets. Tables 3 and 4 at page 16 of the present specification show different values of A and C for the second and third facets such that A and C are not constant for the two facets, even if A and C are constant for each facet individually. Thus, because claim 16 requires the same equation for the second and third facets, claim 16 introduces new matter.
Claim 19 recites that n is greater than of equal to 0.85 for each distance of greater than or equal to 0 micrometers. However, n is a constant of an equation that defines the value of the second facet. As disclosed, there is no equation Y = A x Xn + C where C is nonzero for distances below 20 micrometers n + C where C is nonzero extends to 0 micrometers from the substrate tip, which introduces new matter.
Claims 1-9, 11-16, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 at lines 11-16 recites, “wherein each thickness of the second facet extending from the tip obeys the equation Y = A x Xn + C where Y is the thickness, X is the distance from the substrate tip, A is a first constant, n is a second constant and C is a third constant, and wherein C is nonzero for each distance of greater than or equal to 20 micrometers from the substrate tip and less than or equal to 480 micrometers from the substrate tip.” This recitation is indefinite. First, the location of the second facet is unclear. The claim introduces first and second facets, and also recites “each thickness of the second facet extending from the tip” implying that the second facet extends from the tip. However, the claim also recites that “C is a third constant” that is “non-zero for each distance greater than or equal to 20 micrometers from the substrate tip”. This recitation suggests that the second facet begins at 20 micrometers from the substrate tip (i.e., since C is constant, C should not vary regardless of the distance from the substrate tip). If the second facet begins at the tip as implied by the language ‘extending from the tip’, is C also nonzero for distances less than 20 micrometers from the tip? If not, how is C is a constant? Does the second facet extend from the tip, or does the second facet begin at 20 micrometers from the substrate tip because the equation that the second facet obeys begins at 20 micrometers from the substrate tip? To add further confusion to this issue, claim 19 recites that n, which is a constant to define the shape of the second facet as required by claim 1, has a value beginning at 0 micrometers from the substrate tip. Thus, claim 19 suggests that the second facet can be considered as extending 
Another reason that the above quoted recitation in claim 1 is indefinite is that it is unclear whether A, n, and C must be constant for each distance of greater than or equal to 20 micrometers from the substrate tip and less than or equal to 480 micrometers from the substrate tip. The claim appears to require that this is the case because A, n, and C are all described as constants, and because C is explicitly required to be nonzero “for each distance of greater than or equal to 20 micrometers from the substrate tip and less than or equal to 480 micrometers from the substrate tip”. Yet as disclosed in the present specification, there are different values of A and C for different distances between 20 micrometers and 480 micrometers from the substrate tip (see Tables 3 and 4 at page 16 of the present specification). Consider a situation where a second facet extends from 20 micrometers to 25 micrometers from the substrate tip, and then a third facet extends from 25 to 480 micrometers from the substrate tip. If the second facet obeys the equation Y = A x Xn + C1 where C1 is nonzero, and if the third facet obeys the equation Y = A x Xn + C2 where C2 = 0, it is unclear whether the claim could be considered as satisfied. On the one hand, C is nonzero for the second facet. On the other hand, C is not nonzero for each distance less than or equal to 480 micrometers from the substrate tip. So, in this situation the second facet obeys the equation with C being nonzero, but C is not nonzero for the entire range up to 480 micrometers from the substrate tip. The second and third facets together encompass the claimed distances from the substrate tip, but C2 is zero for the third facet. 
Claim 16 requires that the third facet obeys the same equation as claim 1. Claim 16 is indefinite because it is unclear how to determine where the second facet ends and the third facet begins – e.g., it is unclear whether a curved defined by one equation can be considered as multiple facets. Can a curved defined by an equation Y = A x Xn + C be considered as any number of arbitrary facets? If not, then there is no ‘third facet’ that is defined by the exact same equation as defines the second facet. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-12, 15-16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2015/0328789 A1 to Skrobis et al., as evidenced by US Pat. No. 4,720,918 to Curry et al. 
As an initial discussion of the Skrobis reference, Skrobis discloses a formula w = adn for determining the thickness w of the blade at a distance d from the substrate tip, where w and d are measured in micrometers, and where a is in the range 0.50 to 0.62 and n is in the range of 0.76 to 0.80 (see the Abstract and paragraph 27). Additionally, Skrobis discloses that this formula is applicable to the first 40 micrometers of the blade as measured from the tip (see the disclosure in paragraph 27 that “a cross-sectional shape of blade 10 in the region described in Fig. 1 may be defined by the equation w = adn”, noting that the region described in Fig. 1 corresponds to the thickness of the blade at distances up to 40 micrometers from the substrate tip – see distance “26” as described at paragraph 21; additional evidence that the equation w = adn applies to the first 40 micrometers from the substrate tip includes Skrobis describing additional facets defined by an included angle that begin at the distance of 40 micrometers from the substrate tip per the Abstract and paragraph 36). Skrobis teaches that, after the first 40 micrometers from the substrate tip, the blade includes additional facets that are at an included angle of less than 7 degrees, and preferably at an included angle of 4-6 degrees (see paragraph 34; note that Skrobis’ included angle corresponds to angle 49 in Fig. 3, where the thickness of the blade increases at twice the rate of a single one of the additional facets). Skrobis teaches that these additional facets can extend up to 400 micrometers from the substrate tip (see paragraph 35), and therefore the geometry of these additional facets can be considered after 40 micrometers from the substrate tip and up to 400 micrometers from the substrate tip to determine the thickness of the blade.
The examiner provides a table below showing a range of thickness values for a blade resulting from Skrobis’ teachings at various distances from the substrate tip:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

The values in the ‘Range low end thickness’ column are calculated using the equation w=0.50d0.76 for the first 40 micrometers from the substrate tip (consistent with paragraph 27 of Skrobis), and then applying a 4 degree included angle to calculate the thicknesses up to the 350 micrometer distance from the tip w=0.62d0.80 for the first 40 micrometers from the substrate tip (consistent with paragraph 27 of Skrobis), and then applying a 6 degree included angle to calculate the thicknesses up to the 350 micrometer distance from the tip (consistent with paragraphs 34 and 35 of Skrobis). To calculate the values in the table after the distance of 40 micrometers from the tip, the examiner uses the equation: w =  w40 + 2*(d-40)*(tan α), where w40  is the thickness at 40 micrometers from the substrate tip calculated using the equation w=adn (i.e., w40 = 8.25 in the ‘Range low end’ column and  w40 = 11.86 in the ‘Range high end’ column), d is the distance from the substrate tip (such that (d – 40) describes the distance beyond 40 micrometers from the tip, which distance corresponds to the distance that the additional facets extend), and α is the included angle. This equation is the result of applying basic trigonometry to the blade, noting that the factor 2 in the equation is a result of the blade including two sides each extending linearly at the included angle at distances beyond 40 micrometers from the substrate tip.
Now turning to claim 1, Skrobis discloses a razor blade having a symmetrical tapering blade edge ending in a substrate tip 41 (see Fig. 3), the razor blade comprising:
a substrate 31 having a thickness of between 1.30 micrometers and 2.00 micrometers measured at a distance of 5 micrometers from the substrate tip 41 (as shown in the table above, Skrobis discloses a range of thicknesses between 1.70 and 2.25 micrometers at a distance of 5 micrometers from the substrate tip, noting that the range of Skrobis overlaps with the claimed range), a thickness of between 4.00 micrometers and 6.00 micrometers measured at a distance of 20 micrometers from the substrate tip 41 (as shown in the table above, Skrobis discloses a range of thicknesses between 4.87 and 6.81 micrometers at a distance of 20 micrometers from the substrate tip, noting that the range of Skrobis overlaps with the claimed range), a thickness of between 8.00 micrometers and 11.50 micrometers measured at a distance of 40 micrometers from the substrate tip 41 (as shown in the table above, n + C,  where Y is the thickness, X is the distance from the substrate tip, A is a first constant, n is a second constant and C is a third constant, and wherein C is nonzero for each distance of greater than or equal to 20 micrometers from the substrate tip 41 and less than or equal to 480 micrometers from the substrate tip 41 (first, if n=1, which is permitted by the claim, the equation becomes Y = AX + C, which is simply a linear equation; as explained above, the second facet extends linearly, and is thus definable by a linear equation in the form of Y = AX + C; indeed, the equation w =  w40 + 2*(d-40)*(tan α) applicable to the second facet 45 as explained above can be rearranged into a linear equation where A =  2*tan α, such that A is a constant once the included angle α is selected, and where C =  w40 - 2*(40)*(tan α), which is also a constant once the included angle is selected; additionally, in regards to the recitation “for each distance of greater than or equal to 20 micrometers from the substrate tip and less than or equal to 480 micrometers from the substrate tip”, this recitation does not appear to require that the second facet extends from 20 to 480 micrometers from the substrate tip in view of the present specification – instead, for the purposes of the present examination, the examiner each portion of the second facet that lies between 20 and 480 micrometers from the substrate tip, and this limitation is disclosed by Skrobis because C is nonzero for the entire second facet including all portions of the second facet between 20 and 480 micrometers from the substrate tip).
Regarding claim 2, Skrobis discloses that the razor blade further comprises at least one coating 54/56/58/52 (see Fig. 4 and paragraph 39).
Regarding claim 3, Skrobis discloses that the at least one coating has an overall thickness of 10 nm to 500 nm (see paragraphs 40-43; e.g., the aggregate thickness of the layers 54, 56, 58, and 52 as disclosed by Skrobis can be 2250 angstroms, which is 225 nm).  
Regarding claim 4, Skrobis discloses that the at least one coating has an overall thickness of 100 nm to 400 nm (see paragraphs 40-43; e.g., the aggregate thickness of the layers 54, 56, 58, and 52 as disclosed by Skrobis can be 2250 angstroms, which is 225 nm).  
Regarding claim 5, Skrobis discloses that the substrate 11 has a thickness of between 6.00 micrometers and 8.70 micrometers measured at a distance of 30 micrometers from the substrate tip 41 (as shown in the table above, Skrobis discloses a range of thicknesses between 6.63 and 9.42 micrometers at a distance of 30 micrometers from the substrate tip, noting that the range of Skrobis overlaps with the claimed range).
Regarding claim 6, Skrobis discloses that the substrate 11 has a thickness of between 10.00 micrometers and 14.00 micrometers measured at a distance of 50 micrometers from the substrate tip 41 (as shown in the table above, Skrobis discloses a range of thicknesses between 9.65 and 13.96 micrometers at a distance of 50 micrometers from the substrate tip, noting that the range of Skrobis overlaps with the claimed range).
Regarding claim 7, Skrobis discloses that the substrate 11 has a thickness of between 19.00 micrometers and 24.00 micrometers measured at a distance of 100 micrometers from the substrate tip 
Regarding claim 8, Skrobis discloses that the substrate 11 has a thickness of between 27.70 micrometers and 32.00 micrometers measured at a distance of 150 micrometers from the substrate tip 41 (as shown in the table above, Skrobis discloses a range of thicknesses between 23.63 and 34.98 micrometers at a distance of 150 micrometers from the substrate tip, noting that the range of Skrobis encompasses the claimed range).
Regarding claim 9, Skrobis discloses that the substrate 11 has a thickness of between 34.70 micrometers and 40.00 micrometers measured at a distance of 200 micrometers from the substrate tip 41 (as shown in the table above, Skrobis discloses a range of thicknesses between 30.63 and 45.49 micrometers at a distance of 200 micrometers from the substrate tip, noting that the range of Skrobis encompasses the claimed range).
Regarding claim 11, Skrobis discloses that the substrate 11 has a thickness of between 55.70 micrometers and 61.00 micrometers measured at a distance of 350 micrometers from the substrate tip 41 (as shown in the table above, Skrobis discloses a range of thicknesses between 51.60 and 77.02 micrometers at a distance of 350 micrometers from the substrate tip, noting that the range of Skrobis encompasses the claimed range).
Regarding claim 12, Skrobis discloses that the at least one coating further includes a soft coating 52 and a hard coating 54/56/58, wherein the hard coating 54/56/58 includes an interlayer 54 and an overcoat layer 58, the interlayer 54 being located adjacent the substrate 11 (see Fig. 4 and paragraph 40), and the overcoat layer 58 being located adjacent the soft coating 52 (see Fig. 4). 
Regarding claim 15, Skrobis discloses a third facet (see paragraph 32, where Skrobis at the final sentence explained that a three-stage grinding process can produce a third facet; alternatively, the facet 
Regarding claim 16, Skrobis discloses that the third facet also has each thickness that extends from the tip that obeys the equation Y = A x Xn + C, where C is non-zero for the third facet (this recitation is met when the facet 45 of Skrobis is considered as including both the second and third facets, which interpretation appears to be implicitly permitted by claim 16 because claim 16 requires that the second and third facets obey the exact same equation).
Regarding claim 19, Skrobis discloses that n is greater than or equal to 0.85 for each distance of greater than or equal to 0 micrometers from the substrate tip and less than or equal to 20 micrometers from the substrate tip (first, for the purposes of examination of claim 19, the claim is interpreted as describing some equation other than the equation that the second facet obeys, which interpretation appears proper because the second facet as disclosed in the present application does not extend to 0 micrometers from the substrate tip – thus, the limitations of claim 19 does not appear to be applicable to the equation that defines the second facet; second, since no particular facet or point is described that must obey the equation of claim 19, the broadest reasonable interpretation of claim 19 is that at least some single point on the blade must have an equation where n is greater than or equation to 0.85, so long as the point on the blade is greater than or equal to 0 micrometers from the tip and less than or equal to 20 micrometers from the tip; thus, at least a single point at the tip of Skrobis’s blade is defined by the equation Y = A x X0.85 
Therefore, although Skrobis does not disclose the identical ranges of thicknesses as set forth in present claims 1, 5-9, and 11, Skrobis discloses a range of blade thicknesses at various distances from a blade tip as shown in the table above. In view of the range of thicknesses disclosed by Skrobis shown in the table above, the claimed ranges of thicknesses overlap with or lie inside ranges disclosed by Skrobis. Therefore, a prima facie case of obviousness exists in accordance with MPEP 2144.05(I), which states, “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).” Additionally, it is well known in the art to be desirable to provide a blade edge of a razor with a tip that is relatively thick and strongly arched close to the blade edge, but relatively thin over the remainder of the tip (see Curry at col. 4, lines 42-57). Providing a relatively thick and strongly arched tip achieves the advantage of resisting bending stresses and resulting damage to the blade (see Curry at col. 2, line 61 to col. 3, line 27; damage resulting from bending stress is acknowledged by Curry at col. 2, lines 48-53), whereas reducing the included angle after strongly arched portion is advantageous in order to reduce resistance of the blade through hair (see Curry col. 3, lines 15-27). Still further, it is known in the art to achieve these advantages by providing a blade tip with an arched portion defined by the equation w = adn (see Curry at col. 1, lines 8-15) and to thereafter provide facets at small included angles up to distances of greater than 400 micrometers from the blade tip (see Curry at Fig. 1). Therefore, because it is known in the art that providing a blade with a relatively thick and strongly arched tip, and providing a small included angle such that the remainder of the blade remains thin to keep resistance low at distances of up to 400 micrometers from the blade tip, it would have been an obvious matter of design choice to a person of ordinary skill in the art to select a thickness at each distance from the substrate tip to be within the ranges set forth in the present claims because discovering an optimum blade thickness at each distance from the blade tip would have been a mere design consideration based on achieving a relatively thick and strongly arched tip close to the blade edge while also providing a thin blade away 
Additionally, although the examiner is of the opinion that Skrobis discloses a single embodiment of a razor blade where the equation w = adn defines the blade thickness for the first 40 micrometers from the blade edge as discussed at paragraph 27, and where linear facets at the included angle of less than 7 degrees and preferably 4-6 degrees extend from 40 micrometers from the blade edge until up to 400 micrometers from the blade edge as discussed at paragraphs 34-37, to the extent that these two features are disclosed in separate embodiments, it would have been obvious to one of ordinary skill in the art to provide a razor blade with a tip defined by the equation w = adn  for the first 40 micrometers from the blade tip and to thereafter provide the blade with linear facets extending at an angle of less than 7 degrees and preferably 4-6 degrees. Such a blade is obvious in view of the teachings of Skrobis under KSR Rationale A – Combining prior art elements according to known methods to yield predictable results. Skrobis teaches each element claimed, including the tip being defined by the equation w = adn  for the first 40 micrometers from the blade tip and facets extending linearly beyond 40 micrometers from the blade tip. One of ordinary skill in the art could have combined the elements as claimed by known methods and in combination, each element would have performed the same function as it did separately (the tip performs the initial cutting, and the portion thereafter supports the tip and reduces resistance – further, Curry is evidence that an arched tip and facets back portion are combinable in a single embodiment). One of ordinary skill in the art would have recognized that the results of the .
Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2015/0328789 A1 to Skrobis et al. in view of US Pub. No. 2013/0031794 A1 to Duff, Jr. et al.
Regarding claims 13 and 14, Skrobis, as modified, discloses at least one razor blade according to claim 1 as discussed above.
However, Skrobis, as modified, discloses its razor blade in isolation. As a result, Skrobis, as modified, fails to disclose: a razor head comprising a housing and the at least one razor blade according to claim 1 as required by claim 13, and a shaving device comprising a razor handle and a razor head, wherein the razor head includes the at least one razor blade according to claim 1 as required by claim 14.
Duff teaches a razor head 16 including a housing (the portion of the head 16 excluding the blades 14) and at least one razor blade 14 (see Fig. 1). Duff teaches a shaving device 10 including a razor handle 18 and the razor head 16. Providing razor blades in a housing and as part of a shaving device is advantageous because these structures provide shaving device including multiple blades, which device allows a user to easily manipulate the blades to perform a shaving operation. Providing multiple blades is well known in the art to enhance the quality of a shave, and providing blades in a housing connected to a handle allows a user to grasp the handle to manipulate the blades. 
Therefore, it would have been obvious to one of ordinary skill in the art to provide the blade of Skrobis, as modified, as member of a shaving device including multiple members of the blade retained in a housing of a razor head, which head is attached to a handle, in view of the teachings of Duff. This modification is advantageous because it provides multiple blades in a shaving device, allowing a user to grasp a handle to manipulate the blades. Compared to, e.g., a user holding the blade of Skrobis, as modified, on its own and attempting to shave with the blade, this modification is advantageous because .
Response to Arguments
The Applicant at page 6 of the Remarks filed 9 February 2022 asserts that “this [Non Patent Literature] reference does not need to be submitted for consideration”. This argument is not persuasive because 37 CFR 1.98(a)(2) requires a legible copy of each cited non-patent literature publication. Since the Applicant’s argument is not supported by any citation to any relevant rule, and since the Applicant’s argument is contracted by 37 CFR 1.98(a)(2), the Applicant’s argument that no copy of the reference needs to be submitted is not persuasive. The ‘Model Sheet; “Gillette Fusion Blade Edge on Male Beard”’ document cited in the IDS of 27 October 2021 was therefore properly not considered.
Next, regarding the rejection of claim 1 under 35 USC 103, the Applicant argues beginning at page 6 of the Remarks that none of the cited references C being non-zero for each distance of greater than or equal to 20 micrometers from the substrate tip and less than or equal to 480 micrometers from the substrate tip. 
Setting aside the issues raised under 35 USC 112(a) and 112(b) stemming from this recitation, the Applicant’s argument is not persuasive. As best understood, this limitation requires that C is non-zero for the second facet only, since claim 1 requires only that the second facet to obey the equation Y = A x Xn + C. (Indeed, since claim 1 requires that A, n, and C are constants, no other facet in the present disclosure is defined by the same exact equation as the second facet). As explained above, when the linear shape of the second facet of Skrobis is modeled with a linear equation in the form of Y = A x X1 + C (i.e., where n = 1), then C =  w40 - 2*(40)*(tan α), which is a nonzero value. As further evidence that C is nonzero, it is evident from Fig. 3 of Skrobis that the second facets of Skrobis, if imaginary lines passing along these facets were extended to the substrate tip 41, do not produce a thickness of 0 micrometers at a distance of 0 micrometers from the substrate tip. Thus, because the continuations of lines along the 1 + 0 – when X = 0, then Y = 0, so the thickness at the tip 41 would necessarily be zero if C were equal to zero; however, linear extensions of the second facets of Skrobis do not intersect at the tip as can be seen in Fig. 3). Thus, the fact that the linear extensions of the second facets do not intersect at the substrate tip, but instead produce a non-zero width at the substrate tip, is sufficient evidence that the linear equations defined by the second facets of Skrobis include are represented by a linear equation where C does not equal 0. Therefore, it is implicit in the disclosure of Skrobis that the second facets are defined by linear equations where C does not equal 0, even if Skrobis does not explicitly mention this. As a result, the Applicant’s arguments are not persuasive.	Finally, the examiner encourages the Applicant to consider that as disclosed in the present application, the various facets are not defined by the same equation Y = A x Xn + C. Instead, a first facet is defined by a first equation Y = A1 x Xn1 + C1, a second facet is defined by a second equation Y = A2 x Xn2 + C2, and in some embodiments a third facet is defined by a third equation Y = A3 x Xn3 + C3. Examples of different values of the constants A, n, and C are in Tables 2-4 on page 16 of the present specification. This has ramifications for statements regarding the constants A, n, and C. For example, while A1 is a constant, all values A1, A2, and A3 are not equal to each other such that it is improper to say that A is a constant without specifying which particular value of A is being referred to. In the present claims, the Applicant appears to both require that the second facet is defined by constants A, n, and C, and also to require that at least some members of the constants A, n, and C have differing values.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242. The examiner can normally be reached Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.